Title: To John Adams from William Tudor, Jr., 25 March 1817
From: Tudor, William, Jr.
To: Adams, John


				
					Dear Sir,
					Boston March 25th 1817.
				
				I set out the first of next week on the journey to the South in execution of a State commission to examine the various penitentiaries. I have a desire to visit Washington if time will permit, and will certainly attempt to get there if my brother in law Captain Stewart will accompany me from Philadelphia as he has proposed—I knew Mr Monroe in England, and I may perhaps say he honored me with a degree of intimacy; but Some years have intervened, in which he has been occupied with very important concerns, and any recollection of me may have nearly escaped him. Now if I could be the bearer of a few lines from you, it would be more certain of assuring me a kind reception than any recollection of me even if it existed in its full force—Perhaps I ought to explain with frankness all my views in asking this favor. I have no intention of requesting any thing of the President, because I have not the slightest claim or pretence for doing it—At the same time I must add that an offer of honorable employment, would be one, which neither my circumstances or inclination would allow me to refuse—You will therefore perceive to what extent I am what is called an “office seeker” Should you look over the article of American Books in the next Number of the North American Review, you will readily perceiv see how much I am indebted to your interesting letter to my Father on the subject of Governor Pownal—I wanted honestly to give credit for the information I had received, but I considered your letters as sacred for the present, though I hope they may be the means of giving at a future period correct information to posterity of the true nature & origin of many events that have had such all important bearing on human affairs—It will therefore be in your power to strip me of my borrowed plume, if you please, and I promise to bear the operation from your hand without a murmur—If you have any commands to the South, I shall be happy to be charged with them.With the highest respect, / I am Sir Your hble sert
				
					W. Tudor jr.
				
				
			